Citation Nr: 1419729	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder. 

2. Entitlement to service connection for a lumbar spine disorder. 

3. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from September 2003 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2010, the Board remanded the issues remaining on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board again finds that additional development is warranted before the Veteran's claims for service connection for cervical and lumbar spine disorders and an acquired psychiatric disorder may be properly adjudicated.

As to the Veteran's claimed acquired psychiatric disorder, in-service inpatient psychiatric treatment records from Landstube Germany and Bethesda Naval Hospital dating from May to June 2006 as alluded to in reports of September 2006 and July 2010 VA psychiatric examinations have not been obtained or associated with the claims file for review.  Thus, additional development efforts are necessary to obtain them.  

In addition, although the Veteran was afforded an additional VA psychiatric examination in July 2010 to determine the nature and etiology of all currently diagnosed psychiatric disorders in accordance with the April 2010 remand, an etiological opinion was only provided with respect to dysthymia/depression diagnosed during that examination.  VA treatment records and examination reports dating since the claim for service connection was received in July 2006, however, show additional current Axis I psychiatric diagnosis of adjustment disorder with mixed disturbances of emotions and conduct (9/06 VA examination); alcohol and cocaine abuse (9/06 VA examination); anxiety disorder (10/07); bipolar disorder (10/07); major depressive disorder (10/07) cannabis dependence (10/07); depression (11/07); and bipolar II disorder (11/07).  He also has current Axis II psychiatric diagnosis of personality disorder not otherwise specified (9/06 VA examination); antisocial personality disorder (10/07); and rule out borderline personality disorder (11/07).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the July 2010examination is inadequate as it did not take into account the various diagnoses and treatment for various acquired psychiatric disorder that were rendered during the appeal.  The examiner did not address whether the Veteran's service treatment records reflect the presence of any superimposed injury or disease on any disorders that are of a congenital or developmental origin.  The examiner also did not address the Veteran's February 2008 report of audiological hallucinations, which he reported began during service.  Finally, although the Veteran was determined to be in sound condition without any indication of any psychiatric disorder at the time he was enlisted and inducted into active service, the examiner did not address the Veteran's numerous reports documented in VA treatment records of pre-service mental health problems, to include diagnoses of attention deficit disorder and bipolar disorder for which he was treated with medication.  In light of the foregoing, the Veteran must be afforded an additional VA psychiatric examination to determine the nature and etiology of all currently diagnosed psychiatric disorders.   See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the Veteran's claimed cervical and lumbar spine disorders, the Veteran was afforded VA general medical, joints, and spine examinations in September 2006. In the report of VA spine examination, the examiner stated that the Veteran's cervical and lumbar spine was normal without any residual of trauma. He opined that it is less likely than not that the Veteran's current complaints are related to his military service.  He reasoned, at least in part, that there were no skeletal changes to account for the Veteran's subjective complaints . . . and cervical and lumbar spine x-rays were within normal limits.  To the contrary, however, as noted by the Veteran's representative in January 2013, report of the September 2006 VA general medical examination indicates that chest x-ray showed mild degenerative changes involving the Veteran's mid thoracic spine.  Such finding, however, was not listed as a diagnostic assessment in the report of general medical examination and the examiner did not provide an etiological opinion.  The Veteran's representative asserted that such a finding is further supported by an April 2007 statement from the Veteran's chiropractor to the effect that in the Veteran's absence from that office from September 2003 to January 2007, there had been marked acceleration of degenerative process of the Veteran's cervical spine and that such occurrences are normally trauma induced.  The Board further notes that a September 2007 VA treatment record shows that complaints of neck pain with objective findings of muscle spasms in the trapezius muscles were diagnosed as synovitis and myofascial pain syndrome.  Given this additional information and evidence, and conflicting findings as to whether there are conflicting findings as to any degenerative changes of the Veteran's spine, the Board finds that a new VA examination is necessary to determine the nature and etiology of all currently diagnosed cervical and lumbar spine conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, although the Veteran was requested to provide authorization necessary to enable VA to obtain private chiropractic treatment records from Dr. CWS in April 2010, he did not respond.  In that regard, the Veteran is hereby notified that while VA has a statutory duty to assist him in developing evidence pertinent to his claims, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  He is further advised that should he remain unresponsive to VA's requests for information pertinent to proper development of his claims, they will be decided based on the evidence of record, which may result in a denial of his claim(s).  

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate records repositories, to include the Records Management Center, and request records pertaining to the Veteran and any inpatient psychiatric clinical and hospital treatment he received during medevac to and at any facility in Landstube Germany and at Bethesda Naval Hospital from May to June 2006.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be conducted.  

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Specifically, request that he provide authorization necessary to enable VA to obtain all chiropractic treatment records from Dr. CS; all relevant treatment records from Clarkston Medical Group as alluded to during VA psychiatric examination in July 2010; and from any doctor or provider who treated him for psychiatric or spine complaints prior to service.  Based on the Veteran's response, attempt to procure copies of all records from all identified treatment sources.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be conducted.  

3. Obtain from the Detroit VAMC/Pontiac CBOC records of all medical and psychiatric treatment received since August 2009.  Also request reports of all radiological studies and diagnostic imaging of the Veteran's chest and cervical and lumbar spine dating since June 2006.  All records requests and responses received must be documented in the claims file and all pertinent follow-up must be conducted.  

4. If, after making reasonable efforts to obtain records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.  

5. Once the above requested development is complete, schedule the Veteran for VA spine and psychiatric examinations with appropriate examiners to determine the nature and etiology of all currently diagnosed psychiatric disorders and all disorders of his cervical and lumbar spine.  The claims file, to include any electronic records contained in Virtual VA and VBMS and a copy of this remand, must be made available to the examiners for review.  The examiner must indicate in his or her report that this has been accomplished.  All necessary tests and studies must be accomplished, to include x-rays of the Veteran's cervical and lumbar spine.  The examiner should elicit from the Veteran the complete history of the claimed disability.  The examiner should provide a rationale for any opinion provided, and reconcile any opinion with any contradictory evidence of record. 

As to the Veteran's claimed acquired psychiatric disorder the examiner is requested to address the following:

(a) Identify all psychiatric disorders that are currently manifested or that have been manifested or diagnosed at any time since July 2006.  The examiner should explicitly state whether the Veteran had psychosis during service or within one year of his discharge from active service.

(b) As to each psychiatric disorder identified, state whether such disorder is of congenital origin. If so, identify whether it is a congenital disease, defect, or abnormality.  

(i) As to any identified psychiatric disorder that is found to be a congenital or developmental defect, state whether it at least as likely as not (50 percent probability) that such disorder was subject to superimposed disease or injury during service.

(ii) As to any identified psychiatric disorder that is found to be a disease of congenital, developmental or familial origin, opine whether such disorder at least as likely as not was incurred in or aggravated during service.  

(c) As to each identified psychiatric disorder that is not of congenital or developmental origin, state whether such disorder clearly and unmistakably (i.e., undebatably) preexisted service.  If so, provide an opinion as to whether:

(i) such disorder clearly and unmistakably was not aggravated (worsened beyond normal progression) by service, or 

(ii) any increase in such disorder during service clearly and unmistakably was due to the natural progress of such disorder.  

(d) As to each identified psychiatric disorder that did not clearly and unmistakably preexist military service, provide an opinion as to whether there is a 50 percent or greater probability that any currently diagnosed disorder was initially manifested in service or is otherwise related to service, to include any events and mental health problems there therein.  

As to the Veteran's claimed cervical and lumbar spine disorders, the examiner is requested to address the following:

(a) Identify all disorders of the cervical and lumbar spine diagnosed on examination and in treatment records dating since July 2006.  

The examiner should explicitly state whether degenerative arthritis is present, and if so, whether it is at least as likely as not had onset during service or within one year of the Veteran's discharge from service.  

(b) As to each currently diagnosed disorder of the cervical and lumbar spine, state whether such disorder clearly and unmistakably (i.e., undebatably) preexisted service.  If so, provide an opinion as to whether:

(i) such disorder clearly and unmistakably was not aggravated (worsened beyond normal progression) by service, or 

(ii) any increase in such disorder during service clearly and unmistakably was due to the natural progress of such disorder.  

(c) As to each currently diagnosed cervical and lumbar spine disorder that did not clearly and unmistakably preexist military service, provide an opinion as to whether there is a 50 percent or greater probability that any currently diagnosed disorder was initially manifested in service or is otherwise related to service, to include any events and injuries therein.  

6. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examinations must be documented in the claims file.

7. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013); See also Stegall v. West, 11 Vet. App. 268 (1998).

8. Following completion of the above, and the implementation of any further development deemed necessary, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter return the claims file the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


